Citation Nr: 1734474	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left ribs region disability.
  
3.  Entitlement to service connection for a left ankle disability

4.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Board reopened the claims on appeal and remanded the claims for further development.  The case is again before the Board for further appellate proceedings.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including the transcript of the September 2013 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran's current low back disability did not manifest in service or to a compensable degree within the first post-service year, and such disability is not etiologically related to service.

2.  The Veteran's current left ribs region disability is not etiologically related to service.

3.  The Veteran's current left ankle disability did not manifest in service or to a compensable degree within the first post-service year, and such disability is not etiologically related to service. 

4.  The Veteran's current right wrist disability did not manifest in service or to a compensable degree within the first post-service year, and such disability is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A left ribs region disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  A left ankle disability was not incurred in or aggravated by active service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  A right wrist disability was not incurred in or aggravated by active service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In June 2014, the Board remanded the case and directed the AOJ to contact the Veteran for information regarding outstanding treatment records, and to attempt to obtain outstanding identified private treatment records, to include from St. David's Hospital and Breckenridge Hospital in Austin, TX in 1986 or 1987.  The AOJ did so by sending the Veteran and his then-authorized representative a letter in July 2014.  Though one copy returned as undeliverable, later in 2014, the Veteran provided the requisite authorizations for release of outstanding private treatment records.  The AOJ also made appropriate attempts to obtain such identified records, as described below.  Because such records were shown to be unavailable, and because the Veteran has actual knowledge of the unavailability of such records, as described below, no further action was required of VA as to this directive.  The Board also directed the AOJ to afford the Veteran with VA examinations to determine the nature and etiology of a left rib disability, a left ankle disability, and a right wrist disability.  The AOJ afforded the Veteran such examinations in March 2016, and the examiner provided the requested information.  The AOJ was also directed to afford the Veteran with a VA examination of the low back if identified outstanding records are obtained.  The purpose of this directive was to afford the VA examiner a chance to review any private treatment records that may be obtained, and because no private treatment records were obtain, VA was not required to afford the Veteran with a VA examination regarding the low back.  The claims for the left ankle, right wrist, and left rib region were then readjudicated in an April 2016 supplemental statement of the case.  Because no new and pertinent information was received regarding the low back, no supplemental statement of the case was warranted for the low back claim.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

Regarding the left ribs region, left ankle, and right wrist claims, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letter in February 2006, which the Veteran was notified of how to substantiate his claims for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim, including service treatment records, post-service treatment records, and lay statements.  Further, during the appeal period, the Veteran was afforded VA examinations regarding the low back, left rib region, left ankle, and right wrist.  

The Board acknowledges that in a February 2012 Report of General Information, the Veteran reported that he is receiving "Social Security" effective in October 2011.  The Veteran did not indicate for which disability, if any, he was in receipt of disability benefits from the Social Security Administration (SSA).  The Board also notes that in February 2012, the Veteran was claiming VA benefits for multiple disabilities other than the disabilities that are currently on appeal.  The Veteran has not indicated, to include in the September 2013 Board hearing, that the records associated with his claim for benefits from the SSA would provide information relevant to his claims for the low back, left ankle, right wrist, or left ribs region disabilities.  The Veteran testified in the September 2013 Board hearing that all his medical records pertaining to the claims on appeal are with VA.  For these reasons, the Board concludes that there is no indication that the records from the SSA would provide information that might help to substantiate the Veteran's claims on appeal, and therefore such SSA records are not relevant and attempts to obtain them is not necessary. 

The Board acknowledges that the Veteran has reported that he was treated at St. David's Hospital and Breckenridge Hospital in Austin, TX in 1986 or 1987, and that such records are outstanding.  The Veteran reported that he received treatment or the low back at Breckenridge Hospital in 1986 or 1987.  However, as shown in a December 2014 Report of Contact, the AOJ made attempts to obtain records from St. David's.  St. David's verified that the Veteran was a patient, but that he was not seen in 1986 or 1987.  St. David's stated that the Veteran did visit the ER in November 1997.  However, the Veteran has not identified a November 1997 visit at this hospital as being relevant to his claims on appeal, and therefore there is no indication that obtaining November 1997 records would possibly provide new information to substantive his claims on appeal.  Also, in a March 2016 Report of Contact, the AOJ attempted to obtain records from Breckenridge, and Breckenridge stated that all records are destroyed after 10 years.  Thus, these outstanding identified records either do not exist or are unavailable and further attempts to obtain these records would be futile.  The Veteran has actual notice of the unavailability of these private treatment records, as demonstrated in a November 2014 statement from the Veteran's then-authorized attorney.  The Veteran's attorney noted that the Veteran has attempted to obtain private treatment records from St. David's Hospital and Breckenridge Hospital and has been unsuccessful.  VA has satisfied its duty to assist. 

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to undercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis that becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran contends that his current low back disability, left ribs region disability, left ankle disability, and right wrist disability are each related to service.  The Board discusses the Veteran's contentions and his reports of symptoms, below.  However, the Board finds that the determinations as to the nature, onset and etiology of the Veteran's current low back, left ribs region disability, left ankle disability, and right wrist disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training.  Thus, his contentions that his current low back disability, left ribs region disability, left ankle disability, and right wrist disability began in service and continued since his in-service injuries, and are etiologically related to service, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions have no probative value.  

Low Back

The Veteran contends that his current low back disability is related to his in-service low back injuries, and he reports that he has had continuing symptoms since 1986 or 1987.  During the current appeal period, the Veteran has been diagnosed with lumbar spine degenerative disc disease with stenosis at L5-S1 and left lower extremity radiculopathy.  See November 2016 private medical opinion; April 2011 VA examination.  The service treatment records show that Veteran was treated in service for low back pain in June 1978, and that he received treatment in service multiple times thereafter.  The in-service assessments were muscle spasm or muscle strain.  

The Veteran has reported continuing low back pain since 1986, after he finished his Reserve service, and the Board finds the Veteran's reports as to continuing low back pain since this time to be credible.  See e.g., April 2011 VA examination (reporting that his low back symptoms began in 1986 or 1987, and that he was treated at a private hospital in 1986 or 1987 for such back problems).  The Board acknowledges that the medical evidence of record shows treatment for the Veteran's low back complaints beginning in 2008.  For example, in a March 2009 VA treatment record, the Veteran reported that for the last one year he has had episodes of low back pain.  However, the Board notes that the Veteran also reported having back pain in his original June 2004 claim, which would be before he began reporting his back symptoms to the VA medical providers in 2008.  In a June 2010 statement, the Veteran stated that he has made attempts at self-medicating for the low back pain since service.  Given the Veteran's relatively consistent reports of recurrent back symptoms since 1986, the Board resolves doubt in favor of the Veteran and finds that his reports as to recurrent low back symptoms since 1986 to be credible. 

However, the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to service. 

The April 2011 VA examiner's opinion regarding the low back has high probative value because the opinion was rendered by a physician with the requisite expertise to render an opinion as to the nature and etiology of a low back disability, the opinion was supported by rationale and covered all relevant bases.  Further, the opinion was based on examination of the Veteran, review of the Veteran's medical history and subjective history.  On VA examination in April 2011, the VA examiner, Dr. W. S., noted the Veteran's in-service low back treatment and diagnoses in 1978 and 1978.  Specifically, Dr. W. S. noted the Veteran's in-service assessments of muscle spasm and muscle strain.  Dr. W. S. noted that no separation examination was performed.  Dr. W. S. noted that after service, the Veteran worked as a construction laborer until 2001.   Dr. W. S. opined that the Veteran's current low back disability is not related to service.  Dr. W. S. noted that the record is silent for decades for treatment of a low back disability, and he noted that the first x-rays of the lumbar spine were done in March 2009.  Dr. W. S. noted that the Veteran had a lumbar fusion in October 2010 and that he currently has degenerative disc disease, status post lumbar fusion.  Dr. W. S. also noted that beginning in 2008, the Veteran began reporting a history of low back pain for 20 years.  Dr. W. S. stated that though the service treatment records show several visits for treatment of the low back, no further visits after September 1979 was shown during the remaining eight months of the Veteran's period of active service.  Dr. W. S. opined that the Veteran's x-ray changes and physical examination are compatible with his age and senescence [the process of deterioration with age].  The examiner also noted that the L5-S1 interspace is the first to degenerate in normal circumstances and is the most common cause of back pain with advancing age.  The examiner also noted that spinal stenosis is a common diagnosis in the older age group.  

The Board acknowledges that the Veteran submitted a November 2016 private medical opinion that was rendered by a chiropractic physician, Dr. S. K..  Though Dr. S. K. reviewed the Veteran's VA treatment records and his service treatment records, Dr. S. K. did not have the opportunity to examine the Veteran.  Dr. S. K. noted that the Veteran reported continuing back symptoms since separation from active service and opined that the Veteran's current low back disability is related to service.  Dr. S. K. also noted that the Veteran separated from service in 1980.  Dr. S. K. stated that the Veteran's low back condition deteriorated after discharge from service.  Dr. S. K. noted that the prior to the Veteran's October 2010 lumbar fusion, there were findings including straightening of the lordotic curve that is naturally found in the lumbar spine, and this places an excessive amount of stress and strain on the discs of the lumbar spine.  Dr. S. K., however, did not reconcile his opinion with the Veteran's reports of record that he began having low back symptoms in about 1986, years after separation from active service.  Dr. S. K. also did not provide rationale for his conclusion that the Veteran's low back condition deteriorated up to the point when his VA treatment records began showing low back pathology, such as straightening of the lordotic curve, in the 2000s.  For these reasons, the Board finds that the November 2016 private medical opinion regarding the low back has little probative value and it is outweighed by the April 2011 VA examiner's opinion.  

On review, and in light of the April 2011 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's current low back disability first manifested in active service, or to a compensable degree within the first post-service year.  On review, and given the Veteran's report that his symptoms began in 1986, the preponderance of the evidence does not show a combination of manifestations to identify degenerative changes of the low back in service and to establish chronicity of degenerative changes since service.  Because the preponderance of the evidence does not show a combination of manifestations sufficient to identify low back degenerative changes in service or within the first post-service year, and continuity of symptomatology of low back degenerative changes since active service is not shown, therefore Veteran's current low back degenerative changes are not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Further, on review, and in light of the April 2011 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's current low back disability is otherwise related to service, to include as due to his in-service injuries.  Indeed, in light of the April 2011 VA medical opinion, the preponderance of the evidence shows that the Veteran's current low back disability is a result of the aging process.  Thus, the preponderance of the evidence is against a finding of a relationship between service and any of the Veteran's claimed low back disability.  Therefore, service connection is not warranted for the same.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Left Ribs Region, Left Ankle, and Right Wrist

During the appeal period, regarding the left ribs area claim, the Veteran has been diagnosed with left costochondritis of the left anterior costochondral junction.  See March 2016 VA examination.  On VA examination in March 2016, the Veteran reported that he has pain intermittently in his back region and mid thoracic region and that it is difficult to breathe when this occurs.  The service treatment records show that in March 1979, the Veteran was noted being diagnosed with probable muscle strain of the ribs on the left, which the Veteran reported is painful and hurts for him to cough or sit.  The Board notes that these symptoms in service appear to be distinct from the symptoms during the appeal period, which have been medically attributed to costochondritis.  Also, the Board acknowledges that the Veteran reported in service in March 1979 of chest pain for 2 weeks; however, the Veteran's chest pain was diagnosed in service as probable gastritis secondary to drinking.  

Also, during the appeal period, the Veteran has been diagnosed with left ankle arthritis.  See March 2016 VA examination.  The March 2016 VA examiner also noted that the Veteran also has a history left ankle instability and tendonitis, as noted in March 2011.  In an October 1978 service treatment record, the Veteran stated that he injured his left ankle in football, and that he has had pain while walking.  The assessment was probable sprained ankle.  The Board acknowledges that in service in May 1979, the Veteran is noted as complaining of feet hurting, to include at the ankle.  However, the examination that day showed that that the Veteran had callouses building up in the ankle area, and the assessment was probable callous build up. 

Also, during the appeal period, the Veteran has been diagnosed with right wrist sprain and arthritis per x-ray.  See March 2016 VA examination.  In an October 1978 service treatment record, the Veteran is noted as having right wrist injury when pulling something out of a jeep, and the assessment was probable medial carpal muscle strain.  

The Board acknowledges that the Veteran has also reported continuing symptoms of the left ribs region, the left ankle, and the right wrist since separating from active service in 1980.  Specifically, the Veteran testified that he self-medicated from 1980 to 2004, when he filed his claims.  However, the Veteran's reports as to onset of his symptoms of the left ribs region, the left ankle, and the right wrist have been inconsistent and inconsistent with the medical record.  In a January 2015 VA treatment record, the Veteran reported that he has had sharp pain on the left side of his chest for four days.  The Board also notes that in a September 2008 VA treatment record, the Veteran reports having a 2-3 day history of having low back, left groin, and hip pain, and the Veteran reported a history of back problems.  The Veteran expressly denied other complaints, to include physical complaints that may have been recurrent for decades.  In the addendum note, it is noted that the Veteran also expressly denied chest pain.  Indeed, though the Veteran recurrently reported to VA providers as to his continuing chronic back pain for decades, the VA treatment records are silent for any report of post-service left ribs/ chest area, left ankle, and right wrist symptoms until years after the Veteran began receiving his regular treatment with VA.  The Board also notes that though the Veteran has submitted multiple statements and testified regarding the nature of his in-service injuries, he has not described the specific symptoms for which he was self medicating since 1980.  Again, there is no indication that the Veteran had left ribs region, left ankle, or right wrist symptoms after service until years after the Veteran began being treated at VA.  Because the Veteran's reports as continuing symptoms of the left ribs region, left ankle, and right wrist since 1980 is inconsistent with the remaining record, the Board finds that the Veteran is an unreliable historian as to these matters and that his reports of continuing symptoms thereof since 1980 are not credible and therefore have no probative value.  

Here, the preponderance of the evidence is against a finding that the Veteran's current left ribs region disability, left ankle disability, and right wrist disability manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include the Veteran's in-service injuries.  

The March 2016 VA examiner's opinions regarding the left ankle, right wrist, and left ribs region have high probative value, because the opinions were rendered by a physician with the requisite expertise to render an opinion as to the nature and etiology of a left ribs region disability, a left ankle disability, and a right wrist disability, and the opinion was supported by rationale and covered all relevant bases.  Further, the opinion was based on review of the Veteran's medical history and subjective history.    

The March 2016 VA examiner opined that the Veteran's current disabilities are each not etiologically related to service, to include as due to the in-service injuries.  The VA examiner noted the Veteran's in-service treatment for the left ribs region, right wrist, and left ankle.  The March 2016 VA examiner noted that there is no current diagnosis of a left rib injury.  She clarified that the diagnosed costochondritis is a separate anatomical location and diagnosis.  She stated that the Veteran's initial muscle strain injury in service resolved without residual.  

The March 2016 VA examiner stated that the Veteran showed recovery without residual and was able to perform duties without limitation or profile through the years after these incidents. She stated that the Veteran displayed the expected recovery of such conditions with full range of motion and no residual deficits noted thereafter.  The examiner noted that though the Veteran was seen multiple other times in service for treatment of other conditions, the remaining in-service treatment records are silent for any complaints or treatment for the Veteran's left rib region, left ankle, or right wrist. The examiner noted that given that the record is silent for many years for treatment of these claimed disabilities, and because the Veteran's left rib area, left ankle, and right wrist injuries in service were related to sprains and strains that resolved without residual at that time as expected, the Veteran's current left rib area, left ankle, and right wrist disabilities are not related to service.  

The March 2016 VA examiner also noted that even when the Veteran was given a general medical evaluation in November 2008, no current left ribs region, left ankle, or right wrist disability was noted, and the physical examination that day showed that these anatomical regions were normal.  The examiner also noted that in November 2008 treatment record, the provider noted that the Veteran was walking and playing exercise without difficulty.  The examiner noted the Veteran's diagnosis of right wrist sprain in 2010, and the examiner noted the March 2011 VA progress note showing history of left ankle instability.

The March 2016 VA examiner stated that per review of the medical literature, a sprain is a stretching or tearing of ligaments (tough bands of fibrous tissue that connect two bones together at a joint). A strain is a stretching or tearing of muscle or tendon (a fibrous cord of tissue that connects muscles to bones). Sprains and
strains are common injuries that share similar signs and symptoms, but involve different parts of your body. Initial treatment for both sprains and strains includes rest, ice, compression and elevation. While there are different anatomical areas involved (muscle/tendon vs ligaments), both strains and sprains respond well to similar conservative treatments with rest, ice, compression, elevation followed by simple exercises to relieve pain and restore mobility.  The examiner stated that sprains/strains usually heal fully in three to six weeks.

The March 2016 VA examiner noted that the Veteran has a history of a muscle strain in the region of the left ribs "under left side of ribs" in March 1979.  The examiner stated that the Veteran's current diagnosis of costochondritis is in a
distant location and a different condition from the muscle strain under the left side of ribs from 1979.  The examiner stated that the Veteran's "muscle strain" in 1970 resolved without residual as expected for this type of injury/strain. There is no connection between the two regions. The examiner stated that that though the Veteran has reported left rib pain, since this is the location of the discomfort, the pain is actually muscle or cartilage pain in the region of the rib cage and there were never any boney lesions or diagnosis of abnormalities to the rib bones. Both of these were conditions involving muscle, tendon, ligament or cartilage and involving distant locations in the body (costochondritis anterior upper chest and Veteran's muscle strain was under the left side of the ribs, which is the lower rib cage region).

The March 2016 VA examiner stated that per review of the medical literature, costochondritis is an inflammation of the cartilage that connects a rib to the breastbone (sternum). Pain caused by costochondritis might mimic that of a heart attack or other heart conditions. Costochondritis is sometimes known as chest wall pain, which the examiner noted that the Veteran has experienced, such as in 2015.  The examiner explained that costochondritis usually has no apparent cause.   

The March 2016 VA examiner also opined that the Veteran's left ankle mild degenerative changes on x-ray are consistent with the normal aging process.  Also, on VA examination in March 2016, the Veteran stated that he has pain in the right wrist mostly on the dorsum of the wrist, worse with motion.  The Veteran reported that a splint helps some.  Right wrist arthritis was shown on x-ray study.  The VA examiner stated that the x-ray finding of mild degenerative changes are at the region of the base of the thumb and incidentally found on this imaging.  The examiners stated that this is not in the region of the previous wrist conditions or current pain which is on the dorsum of the wrist, and that the finding of arthritis is not related to the previous right wrist disability.  

The Board acknowledges that the Veteran submitted a November 2016 private medical opinion from Dr. S. K., who opined that the Veteran's "current left ankle and right wrist conditions" are related to his in-service injuries.  Dr. S. K. stated:

The Veteran's wrist and ankle injuries are very similar in nature and over the course of time have had essentially the same effect on the joints in both areas.  Anatomically, these joints are comprised primarily of many small bones held together by a series of ligaments.  When there is a sprain injury, the ligaments stretch past their point of anatomical integrity, weakening the soft tissues structures (ligaments).  These ligaments are not elastic in nature, and once stretched have a tendency to never heal quite right.  As the ligaments become more elastic in nature, the carpal (wrist) and tarsal (foot/ ankle) bones begin to slip out of a neutral alignment, causing pain.  This is extremely common in extremity injuries.
 
Dr. S. K. noted that given this, and the statements of ongoing pain since service, the Veteran's right wrist and left ankle pain is due to his in-service injuries.  However, this opinion by Dr. S. K. is based on lay statements of continuing symptoms of the right wrist and left ankle that the Board has found to have no probative value, as discussed above.   Further, Dr. S. K. does not actually address the nature of the Veteran's current right wrist and left ankle disability and therefore does not address the Veteran's arthritis of the right wrist and left ankle.  Indeed, Dr. S. K. only opines that the Veteran's pain is due to the above described stretching of ligaments, but does not appear to address the Veteran's specific medical history and current nature of wrist and ankle pathology.  For these reasons, and because Dr. S. K. did not examine the Veteran to determine whether the Veteran's own ligaments are not healed since his in-service injuries, the November 2016 private medical opinion regarding the right wrist and left ankle by Dr. S. K. has little probative value and is outweighed by the March 2016 VA medical opinions.  

On review, and in light of the March 2016 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current left ribs region disability, left ankle disability, or right wrist disability are related to service.  In light of the March 2016 VA medical opinions, the preponderance of the evidence shows that the Veteran's in-service left rib, left ankle, and right wrist disabilities all resolved without any residual, and that the Veteran's current left ankle arthritis is due to the natural aging process.  Thus, the preponderance of the evidence is against a finding of a relationship between service and the Veteran's current left ribs disability, left ankle disability, and right wrist disability.  Therefore, service connection on a direct basis is not warranted for the same.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, the preponderance of the evidence is against a finding that the Veteran's current left ankle arthritis or current right wrist arthritis first manifested in active service, or to a compensable degree within the first post-service year.  Given the March 2016 VA medical opinions, the preponderance of the evidence does not show a combination of manifestations to identify left ankle arthritis or right wrist arthritis in service and to establish chronicity of arthritis since service.  As noted above, the Veteran's reports of continuing symptoms since 1980 are not credible.  Also, the preponderance of the evidence shows that the Veteran's current right wrist arthritis is not related to the Veteran's in-service right wrist disability.  Indeed, there is no corroborating evidence of any treatment or complaints for left ankle arthritis or right wrist arthritis until decades after separation from service.  For these reasons, and in light of the March 2016 VA medical opinions, the preponderance of the evidence does not show a combination of manifestations sufficient to identify left ankle or right wrist arthritis in service or within the first post-service year, and continuity of symptomatology of left ankle or right wrist arthritis since service is not shown.  Accordingly, the Veteran's current left ankle or right wrist arthritis is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Because the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left ribs region disability, a left ankle disability, and a right wrist disability, the benefit of the doubt provision does not apply, and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a left ribs region disability is denied. 
  
Entitlement to service connection for a left ankle disability is denied. 

Entitlement to service connection for a right wrist disability is denied. 




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


